Citation Nr: 0946166	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in a 30 percent rating for 
peripheral vascular disease of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from June 1948 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO rating decision 
that denied an increase in a 30 percent rating for peripheral 
vascular disease of the left leg.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran was last afforded an examination for VA purposes 
in September 2005.  As to a conclusion, the examiner stated 
that the history of phlebitis of the left leg was never 
proven, but, posteriorly, vascular venous arterial 
(apparently insufficiency) of the lower extremities was 
proven.  The final diagnoses included bilateral vascular 
(arterial-venous) non-diagnosis until the present, with a 
history from active duty.  

The Board observes that the examiner did not specifically 
discuss the severity of related symptoms so as to properly 
rate the veteran's peripheral vascular disease under 38 
C.F.R. § 4.104, Diagnostic Code 7121.  Specifically, the 
examiner did not discuss such information as whether the 
Veteran had persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, or whether 
the Veteran had persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration. 

The Board also notes that the Veteran has apparently received 
treatment for his peripheral vascular disease of the left leg 
subsequent to the September 2005 examination for VA purposes.  

For example, an October 2006 statement from J. G. Jimenez, 
M.D., related a conclusion that included: phlebitis, that 
never was proven, including in a medical evaluation; 
musculoskeletal pathology detected in bilateral magnetic 
resonance imaging (MRI) studies of both knees connected with 
active duty; vascular (arterial) pathology detected by 
vascular-arterial MRI angiography of both lower extremities, 
which was part of the advanced artheromatosis of the arterial 
system, with the vascular-venous system of both lower 
extremities never demonstrating venous-thrombosis of the deep 
venous system; and both pathologies with similar symptoms 
with the seriousness of the Veteran's medical condition, and, 
therefore, the status of his medical disability, worsening.  

The Board observes that the Veteran has not been afforded a 
VA examination as to his service-connected peripheral 
vascular disease of the left leg in over four years.  
Additionally, the record clearly raises a question as to the 
current severity of his service-connected peripheral vascular 
disease of the left leg.  Further, the September 2005 
examination for the VA did not provide enough information to 
properly address the Veteran's claim.  Therefore, the Board 
finds that a current examination is necessary.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where 
examination report was approximately two years old); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
peripheral vascular problems since 
September 2005.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  Have the Veteran undergo a VA 
examination to determine the severity of 
his service-connected peripheral vascular 
disease of the left leg.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted and all signs and symptoms 
of the Veteran's peripheral vascular 
disease of the left leg should be 
reported in detail, including all 
information necessary for rating the 
condition under 38 C.F.R. § 4.104, 
Diagnostic Code 7121.  The examination 
should comply with the AMIE protocol.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an increase in the 30 
percent rating for peripheral vascular 
disease of the left leg.  If the claim is 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

